 



Exhibit 10.11 (f)

AMENDMENT FIVE
TO THE
CHARTER COMMUNICATIONS, INC.
2001 STOCK INCENTIVE PLAN

     This Amendment to the Charter Communications, Inc. 2001 Stock Incentive
Plan, as amended through the date hereof (the “Plan”), is effective as of
January 27, 2003.

1.     Article 5 of the Plan is hereby amended by adding the following section
after Section 5.5:



       Section 5.6 Option Repricing. Notwithstanding anything contained in this
Plan to the contrary, the Committee may, in its sole discretion, approve an
Option repricing. For the purposes of the preceding sentence, an “Option
repricing” shall include reducing the exercise price per share of any
outstanding Option, permitting the cancellation, forfeiture or tender of
outstanding Options in exchange for other Awards or for new Options with a lower
exercise price per Share, by any other method repricing or replacing any
outstanding Option, or taking any other action deemed to be a “repricing” under
the rules of the national securities exchange or other market on which the
Shares are listed or admitted to trading.

The terms of the Plan shall remain in full force and effect without modification
or amendment except as expressly set forth herein.

